Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         27-FEB-2020
                             SCPR-XX-XXXXXXX             01:00 PM

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 IN RE KAMALA J. EVORA, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and
surrender her license to practice law in the State of Hawai#i,
filed by Kamala J. Evora, pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and the
affidavits submitted in support thereof, we conclude that
Petitioner Evora has fully complied with the requirements of RSCH
Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Kamala J. Evora, attorney number 4801, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:    Honolulu, Hawai#i, February 27, 2020.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson